Citation Nr: 1730381	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  11-33 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of a gunshot wound (GSW) to the left knee (muscle group XI) with peripheral neuropathy.  

2.  Entitlement to a disability rating in excess of 30 percent prior to August 3, 2012; in excess of 50 percent as of August 3, 2012, and prior to May 23, 2016; and in excess of 70 percent as of May 23, 2016, for anxiety disorder.  

3.  Entitlement to total disability based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Michael P. Toomey, Attorney



ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to July 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied ratings in excess of 10 percent for anxiety disorder and GSW residuals to the left knee.  An October 2011 rating decision granted a 30 percent rating for anxiety disorder as of October 8, 2009, and a February 2013 rating decision granted a 50 percent rating for anxiety disorder as of August 3, 2012.  

This case was previously before the Board in March 2015, at which time it was remanded for further development.  As the requested development has not been completed, a remand is required to ensure compliance with the March 2015 Remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

Subsequent to the March 2015 Board Remand, a February 2017 rating decision granted a 70 percent rating for anxiety disorder as of May 23, 2016.  Although an increased rating was granted for anxiety disorder, the issue remained in appellate status, as the maximum schedular rating had not been assigned.  See AB v. Brown, 
6 Vet. App. 35, 38-39 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  In its March 2015 Remand, the Board noted that the Veteran's medical records indicated his intent to establish medical care at a VA provider in Florida, and directed the AOJ to attempt to obtain any such treatment records.  It is unclear whether any such attempts were made.  Accordingly, a remand is necessary to attempt to obtain any treatment records at any VA medical providers in Florida.  See Stegall, 11 Vet. App. at 271.  

The Veteran asserts that his acquired psychiatric disorder precludes gainful employment.  08/19/2012 VBMS, TPC.  The Board finds that the Veteran's claim of entitlement to TDIU is inextricably intertwined with the claim for an increased rating for anxiety disorder, and will defer consideration of the TDIU matter until the record is complete.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (stating that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the virtual file any outstanding VA treatment records related to the Veteran's psychiatric disorder.  Specifically, the AOJ should request records for all VA medical providers in Florida from 2011 to present, and for the VA medical center (VAMC) in Martinsburg, Pennsylvania, from May 2016 to present.  

If such efforts prove unsuccessful, prepare a memorandum of unavailability and associate it with the virtual file.  

2.  Thereafter, if any benefit sought on appeal remains denied, issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).



